Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to teach or render obvious the following subject matter recited in each of the independent claims when considered in combination with the other limitations in those claims: a first processing block including a first processing core having a first floating-point data path and a second processing core having a first integer data path, the first integer data path independent of the first floating-point data path and the first processing block additionally including a first register file coupled with the first processing core and the second processing core, wherein the first integer data path is to enable execution of a first instruction and the first floating- point data path is to enable execution of a second instruction, the first instruction to be executed concurrently with the second instruction; a second processing block including a third processing core having a second floating-point data path and a fourth processing core having a second integer data path, the second integer data path independent of the second floating- point data path and the second processing block additionally including a second register file coupled with the third processing core and the fourth processing core, wherein the second integer data path is to enable execution of a third instruction and the second floating-point data path is to enable execution of a fourth instruction, the third instruction to be executed concurrently with the fourth instruction, and the first register file different from the second register file, wherein the fourth instruction includes four operands and is to cause the third processing core to perform a fused multiply add operation on two 16-bit source operands and a 32-bit source operand; and a memory coupled with the first processing block and the second processing block. 
The arguments with respect to this claim language presented by the Applicant in the response filed are persuasive over the cited prior art. Accordingly, claims 1-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183